DISMISS; Opinion Filed May 12, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01639-CR

                        BERNARD WINFIELD SHORTT, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F07-00193-M

                             MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                    Opinion by Justice Evans


       Appellant Bernard Winfield Shortt appeals from an order granting him shock probation

which imposed restitution as a condition of probation. Appellant contends the order violates his

Fifth Amendment right against double jeopardy and requests that this court delete the restitution

order. The State did not agree there was a constitutional infirmity, but agreed for statutory

reasons that the trial court erred by ordering appellant to pay restitution and requested that this

Court modify the order to delete the condition requiring restitution. After a review of the issue

before us, we dismiss the appeal for want of jurisdiction.

                                        BACKGROUND

       In January 2007, appellant was indicted for burglary of a habitation. On October 12,

2007, appellant signed a judicial confession and a plea agreement which recommended that he
receive seven years’ deferred community supervision as his sentence. Appellant waived trial by

jury and entered a guilty plea. The court accepted appellant’s plea but did not make a finding of

guilt and passed the case to a later date. On December 7, 2007, the court held a hearing and

placed appellant on seven years’ deferred adjudication and ordered payment of $9,085 in

restitution. The conditions for appellant’s community supervision required, among others things,

that he make monthly payments toward his restitution, complete 800 hours of community

service, and report to a supervision officer.

       On May 17, 2013, the State filed a motion to revoke probation or proceed with an

adjudication of guilt after appellant violated numerous conditions of his probation including

failure to pay restitution. At the subsequent revocation hearing, appellant entered a plea of

“true” to the State’s allegations. Appellant also signed a plea agreement in which he admitted to

violating the conditions of his community supervision including the failure to pay restitution.

The trial court concluded that appellant had violated the terms of his probation and entered a

Judgment Adjudicating Guilt. This judgment sentenced appellant to ten years’ confinement.

The trial court did not orally pronounce a fine or restitution, and the section in the judgment

referring to restitution reads: “Restitution: $N/A.”

       Appellant began his incarceration on May 31, 2013 and remained incarcerated until

October 25, 2013 when he returned to court for a shock probation hearing. At the hearing, the

trial court asked appellant if he owed restitution and appellant’s counsel objected.     Counsel

argued that because the trial court did not pronounce restitution during sentencing at the

revocation hearing, the trial court could not include it among the conditions of appellant’s shock

probation. At the conclusion of the hearing, the court granted the request for shock probation,

suspended the ten-year sentence of imprisonment, placed appellant on five years’ community

supervision and ordered, over counsel’s objection, appellant to pay restitution.   The trial court

                                                –2–
required payment of restitution as a condition of community supervision. Condition (q) of

appellant’s conditions of community supervision addressed the issue of restitution:

         Make restitution in the amount of $6,178.00 for the loss sustained by the injured
         party. Payments are to be paid through the community supervision officer of this
         court at the rate of $110.00 per month. First payment is due on or before
         11/30/2013 and a like payment is due on or before the first day of each month
         thereafter until paid in full[.]

Appellant then filed a notice of appeal regarding the restitution provision in the order.

                                                   ANALYSIS

         In his sole point of error, appellant asserts that the trial court erred and violated his Fifth

Amendment right against double jeopardy by including restitution as a condition of his shock

probation. The State did not concede that a violation of appellant’s Fifth Amendment rights had

occurred, but did concede that the court lacked statutory authority to include the restitution in the

order granting shock probation. 1 We do not reach these arguments because of the jurisdictional

impediment in this case.

         The trial court certified appellant could appeal this case and, as noted above, both

appellant and the State filed briefs treating the case as appealable. But the parties cannot confer

jurisdiction on this court even if they agreed to do so. See State v. Roberts, 940 S.W.2d 655, 657

(Tex. Crim. App. 1996) (“subject matter jurisdiction cannot be conferred by agreement of the

parties; jurisdiction must be vested in a court by constitution or statute”), overruled on other

         1
            The trial court sentenced appellant to ten years’ confinement in the order adjudicating guilt but did not
mention restitution. The Texas Court of Criminal Appeals has twice concluded that restitution is punitive in
nature. Weir v. State, 278 S.W.3d 364, 366 (Tex. Crim. App. 2009) (citing Ex parte Cavazos, 203 S.W.3d 333, 338
(Tex. Crim. App. 2006)). The court has held that if restitution is ordered, judgments are required to state the amount
of restitution. Bailey v. State, 160 S.W.3d 11, 15 (Tex. Crim. App. 2004) (citing TEX. CODE CRIM. PROC. ANN. art.
42.01(25)). The court of criminal appeals has further concluded that where neither the parties nor the trial court
mention restitution during the sentencing hearing or as part of the oral pronouncement of sentence yet restitution
appears in the written judgment, the defendant is entitled to have the order of restitution deleted from the judgment.
Burt v. State, 445 S.W.3d 752, 757-58 (Tex. Crim. App. 2014) (citing numerous authorities). Here, we understand
the State to argue that because the trial court did not include restitution as part of its pronouncement of its
adjudication of guilt, no provision of article 42.12 authorized the court to impose restitution later as a term of
probation in the trial court’s shock probation order. The court of criminal appeals has not reached this issue.



                                                        –3–
grounds by State v. Madrano, 67 S.W.3d 892 (Tex. Crim. App. 2002); see also Zepeda v. State,

993 S.W.2d 167 (Tex. App.—1999, pet. ref’d) (declining to construe appeal for denial of shock

probation as a writ of habeas corpus because appellate court lacks original habeas corpus

jurisdiction in criminal matters). As other Texas courts have previously held, we hold that there

is no statutory authority which confers jurisdiction upon an appellate court jurisdiction to

consider an appeal from an order imposing shock probation pursuant to article 42.12 of the Texas

Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 6 (West Supp.

2014); Perez v. State, 938 S.W.2d 761, 762-63 (Tex. App.—Austin 1997, pet. ref’d) (dismissing

appeal for lack of jurisdiction because defendant cannot appeal an order granting shock

probation); Pippin v. State, 271 S.W.3d 861 (Tex. App.—Amarillo 2008, no pet.) (same); see

also Houlihan v. State, 579 S.W.2d 213 (Tex. Crim. App. 1979) (dismissing appeal of order

denying motion for shock probation); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977)

(dismissing appeal of order denying modification of conditions of shock probation); see also

Roberts v. State, No. 04-10-00558-CR, 2010 WL 4523788 (Tex. App.—San Antonio Nov. 10,

2010, pet. ref’d) (mem. op., not designated for publication) (dismissing appeal of shock

probation); Thursby v. State, 05-94-01772-CR, 1997 WL 472310, at *3 (Tex. App.—Dallas Aug.

20, 1997, pet. ref’d) (mem. op., not designated for publication) (same). The statute currently

permits appeals of an order revoking probation. See TEX. CODE CRIM. PROC. ANN. art. 42.12,

§ 23(b) (defendant “may appeal the revocation”). Because appellant appeals from an order

granting shock probation, we do not have jurisdiction to consider his appeal.




                                               –4–
                                        CONCLUSION

       We dismiss this appeal for lack of jurisdiction.



                                                          / David Evans/
                                                          DAVID EVANS
                                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47
131639F.U05




                                               –5–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BERNARD WINFIELD SHORTT,                             On Appeal from the 194th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F07-00193-M.
No. 05-13-01639-CR         V.                        Opinion delivered by Justice Evans.
                                                     Justices Francis and Stoddart participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the appeal is dismissed for want of jurisdiction.

Judgment entered this 12th day of May, 2015.




                                               –6–